DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s explanation of the instant invention in pointing the difference with the cited prior art was found to be persuasive. 
Allowable Subject Matter
Claims 1 –3, 5 – 7, 16 – 18, 20 – 24 and 26 – 31 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowing these claims are provided in the Applicant’s Arguments/Remarks (pages 7 and 8) filed July 7, 2022.  Claims 1 –3, 5 – 7, 16 – 18, 20 – 22, 30 and 31 recite, inter alia, a method of processing a substrate, comprising the steps of positioning a substrate on a substrate support, the substrate support disposed in a processing volume of a processing chamber, flowing a processing gas comprising a hydrocarbon gas and a diluent gas into the processing volume, the diluent gas comprising H2, wherein a ratio of the H2 to the hydrocarbon gas in the processing gas is between about 0.5:1 and about 1:10, maintaining the processing volume at a processing pressure less than about 100 mTorr, igniting and maintaining a deposition plasma of the processing gas by applying a first power to one of one or more power electrodes of the processing chamber, maintaining the substrate support at a processing temperature less than about 350 0C, exposing a surface of the substrate to the deposition plasma and depositing an amorphous carbon layer on the surface of the substrate, the deposited amorphous carbon layer having a film stress with an absolute value less than about 500 MPa.  The novel features of the claims are wherein a ratio of the H2 to the hydrocarbon gas in the processing gas is between about 0.5:1 and about 1:10 and the deposited amorphous carbon layer has a film stress with an absolute value less than about 500 MPa.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
	Claims 23, 24 and 26 recite, inter alia, a method of processing a substrate, comprising the steps of positioning a substrate on a substrate support, the substrate support disposed in a processing volume of a processing chamber, flowing a processing gas comprising a hydrocarbon gas and a diluent gas into the processing volume, the diluent qas comprising H2, wherein a ratio of the H-2 to the hydrocarbon gas in the processing gas is between about 0.5:1 and about 1:10, maintaining the processing volume at a processing pressure less than about 20 mTorr, igniting and maintaining a deposition plasma of the processing gas by applying a first ac power to one of one or more power electrodes of the substrate support, wherein the first ac power is between about 0.7 watts and about 15 watts per cm2 of a substrate receiving surface of the substrate support, maintaining the substrate support at a processing temperature less than about 100 0C, exposing a surface of the substrate to the deposition plasma and depositing an amorphous carbon layer on the surface of the substrate, the deposited amorphous carbon layer having a film stress with an absolute value less than about 500 MPa.  The novel features of the claims are wherein a ratio of the H2 to the hydrocarbon gas in the processing gas is between about 0.5:1 and about 1:10 and the deposited amorphous carbon layer has a film stress with an absolute value less than about 500 MPa.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
	Claims 27 – 29 recite, inter alia, a carbon hard mask, comprising an amorphous carbon layer disposed on a surface of a substrate, wherein the amorphous carbon layer has a density of more than about 1.8 g/cm3, a Young's modulus of more than about 50 GPa, a film stress with an absolute value less than about 500 MPa, and an absorption coefficient (optical K) of less than about 0.15 at a wavelength of about 633 nm.  The novel features of the claims are a film stress with an absolute value less than about 500 MPa.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        August 12, 2022